Citation Nr: 1746551	
Decision Date: 10/18/17    Archive Date: 10/31/17

DOCKET NO.  13-11 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, claimed as depression and anxiety.

2. Entitlement to service connection for sleep disturbance, to include as due to an undiagnosed illness or a medically unexplained multisymptom illness.


REPRESENTATION

Veteran represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from September 2002 to March 2007, to include service in Southwest Asia.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  The appeal was remanded in February 2017.


REMAND

The Board's review of the record reveals that further development is warranted before the claims on appeal are decided. 

The Veteran claims that he has an acquired psychiatric disorder and sleep disturbance related to his active service.  He stated that his work as a carpenter in Iraq exposed him to bomb explosions along the perimeter and resulted in nervousness and reactions to loud noises.  Further, he reports onset of sleep disturbance in active service, noting that he began self-treating in Iraq with Nyquil and that his sleep was currently disrupted due to his heightened reactions to noise.  The RO also developed the Veteran's sleep disturbance claim as due to undiagnosed illness or medically unexplained multisymptom illness due to his documented exposure to environmental hazards in the Persian Gulf.

The Board notes that the February 2017 remand directives ordered an additional VA examination and medical opinion to determine the nature and etiology of any acquired psychiatric disorder and/or sleep disturbance present during the period of the appeal.  As discussed below, the Board finds the subsequent development was not adequate.  

Specifically, the April 2017 VA medical opinion does not address whether any of the acquired psychiatric disorders present during the period of the claim were related to the Veteran's service.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (finding a current disability for VA purposes is shown when a diagnosed disability is present at the time the claim is filed or during the pendency of the claim, even if the disability resolves prior to adjudication).  Although the examiner reviewed the Veteran's medical history, to include VA treatment records indicating treatment for various mental health diagnoses, the examiner declined to diagnose a current psychiatric disorder and did not provide opinions on the etiology of the diagnoses for depression, adjustment disorder, and attention deficit disorder that were also identified in the February 2017 remand.  Rather, the examiner noted the Veteran's symptoms were transient and expectable reactions to psychosocial stressors and concluded that no current symptoms rose to the level of a formal diagnosis.  The Board is obligated by law to ensure that the AOJ complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  As such, an additional VA examination and medical opinion should be obtained.

Also pursuant to the remand directives, a sleep apnea examination was scheduled to determine the nature and etiology of claimed sleep disturbance, but was cancelled by the RO in May 2017 because the Veteran did not respond to scheduling requests.  As the medical records and Veteran's statements indicate that his difficulty sleeping may be due to, or a symptom of, an acquired psychiatric disorder, the Board finds adjudication of the claim would be premature.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any appellate review on the other claim meaningless and a waste of judicial resources, the two claims are inextricably intertwined).  Moreover, as the claim for an acquired psychiatric disorder is being remanded for an additional examination and medical opinion, the Board finds the opinion should also determine whether sleep disturbance is a symptom of any acquired psychiatric disorder present during the period of the claim or an objective indication of a chronic disability as defined in 38 C.F.R. § 3.317.  

Updated VA treatment records should also be associated with the claims file.  38 U.S.C.A. § 5103A(c).

Accordingly, the case is REMANDED for the following actions:

1.	Obtain updated VA treatment records dating since December 2016.

2.	After completing any records development, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any acquired psychiatric disorder or other chronic disability manifested by symptomatology claimed as sleep disturbance.  The claims file must be made available to, and contemporaneously reviewed by, the examiner.  All pertinent medical tests should be accomplished, and all symptomatology and findings reported in detail.

Following the examination of the Veteran and review of the record, the examiner should provide an opinion as to the following:

(a) Whether the Veteran has a clinical diagnosis of an  acquired psychiatric disorder present during the period of the claim (since approximately 2009).  

If so, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the disorder began in service, was caused by service, or is otherwise related to service  

In making this determination the examiner must specifically consider and address the Veteran's statements regarding the onset of his symptoms in active service, to include a November 2006 post-deployment health assessment reporting some problems with little interest or pleasure in doing things upon return from Iraq, and VA treatment records indicating diagnoses of depression not otherwise specified and anxiety not otherwise specified (March 2010); adjustment disorder (March 2010, April 2010, and June 2010); depression, marital discord (February 2012); and attention deficit disorder (February 2013).

For any confirmed clinical diagnosis present during the period of the claim, the examiner should also indicate if sleep disturbance may be attributed to the symptomatology.

(b)  The examiner must also identify all current disorders   related to his complaints of sleep disturbances.  

For each diagnosis identified, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that the disorder manifested during active service or is otherwise causally or etiologically related to his active service, or any injury or symptomatology therein. 

If any symptomatology cannot be attributed to a known clinical diagnosis, the examiner should describe pertinent objective findings related to such symptomatology. 

If the Veteran has any symptomatology that is not attributable to a known clinical diagnosis, the examiner should opine as to whether it is at least as likely as not that there are symptoms due to any undiagnosed illness, or a medically unexplained chronic multi-symptoms illness resulting service in Southwest Asia during the Gulf War.  If so, the examiner should also comment on the severity of the symptomatology and report all signs and symptoms necessary for evaluating the illness under the rating criteria.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

3.	After completing the requested actions, and any additional actions deemed warranted, the AOJ should readjudicate the claims on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate review, if in order.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



	(CONTINUED ON NEXT PAGE)

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
LANA K. JENG 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




